                                            Case 4:17-cv-05783-HSG Document 169 Filed 12/17/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        STATE OF CALIFORNIA, et al.,                     Case No. 17-cv-05783-HSG
                                   8                       Plaintiffs,                       SCHEDULING ORDER
                                   9                v.                                       Re: Dkt. No. 168
                                  10        HEALTH AND HUMAN SERVICES, et
                                            al.,
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13             The parties submitted a proposed schedule on December 14, 2018. See Dkt. No. 168. The

                                  14   Court is unavailable for a hearing on January 9, 2019 because of a trial in another matter. Having

                                  15   considered the parties’ proposed schedule, the Court SETS the following deadlines pursuant to

                                  16   Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  17

                                  18                                Event                                           Due Date
                                                               Amended Complaint                                December 18, 2018
                                  19
                                                         Motion for Preliminary Injunction                      December 19, 2018
                                  20            Oppositions to Motion for Preliminary Injunction                 January 3, 2019
                                  21        Reply to Oppositions to Motion for Preliminary Injunction            January 8, 2019
                                  22              Hearing on Motion for Preliminary Injunction           January 11, 2019 at 10:00 a.m.

                                  23   //
                                  24   //
                                  25   //
                                  26   //
                                  27   //
                                  28   //
                                         Case 4:17-cv-05783-HSG Document 169 Filed 12/17/18 Page 2 of 2




                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial

                                   3   Standing Order. This order terminates Dkt. No. 168.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 12/17/2018

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
